                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

ALFREDO GARCIA, KYLE B. MASA,                        No. 3:18-cv-01228-YY

                       Plaintiffs

       v.

CASCADIA, CLINTON RIDGE
APARTMENTS, STATE OF OREGON,                         ORDER

                       Defendants.

HERNANDEZ, District Judge:

       Magistrate Judge You issued a Findings and Recommendation (#6) on September 24,

2018, in which she recommends that this Court dismiss the Complaint without prejudice for

Plaintiffs' failure to comply with her previous August 14, 2018 Order directing Plaintiffs to

update their addresses and sign the Complaint. The matter is now before me pursuant to 28

U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge's Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v. Reyna-

Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v. Bernhardt, 840



1 - ORDER
F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of Magistrate Judge's

report to which objections have been made). Having reviewed the legal principles de novo, I find

no error.

                                       CONCLUSION

        The Court ADOPTS Magistrate Judge You's Findings & Recommendation [6].

Accordingly, the Complaint [2] is dismissed without prejudice. The application for leave to

proceed in forma pauperis [1], and the motion for appointment of counsel [3], are denied as

moot.

        IT IS SO ORDERED.

        DATED this           day of                   , 2018.




                                                    MARCO A. HERNANDEZ
                                                    United States District Judge




2 - ORDER
